            Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 1 of 25



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  MARIE JEAN CHARLES, MARIE H. JEAN
  FERRARI, and ANN MARIE JULES,
  individually and on behalf of others similarly
  situated,                                                          COMPLAINT

                                     Plaintiffs,
                                                             COLLECTIVE ACTION UNDER
                   -against-                                 29 U.S.C. § 216(b) AND RULE 23
                                                                     CLASS ACTION
  MARQUIS HOME CARE, LLC (D/B/A
  MARQUIS HOME CARE),                                                  ECF Case

                                      Defendant.
  -------------------------------------------------------X

         Plaintiffs Marie Jean Charles, Marie H. Jean Ferrari, and Ann Marie Jules , individually

 and on behalf of others similarly situated (collectively, “Plaintiffs”), by and through their

 attorneys, Michael Faillace & Associates, P.C., upon their knowledge and belief, and as against

 Marquis Home Care, LLC (d/b/a Marquis Home Care), (“Defendant Corporation”) and,

 (“Individual Defendant”), (collectively, “Defendant”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendant Marquis Home Care, LLC (d/b/a

Marquis Home Care).

       2.       Defendant own, operate, or control a home care agency, located at 230 N Main St,

Spring Valley, NY, 10977 under the name “Marquis Home Care”.
             Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 2 of 25



       3.      Plaintiffs were employed as home attendants at the home care agency located at 230

N Main St, Spring Valley, NY, 10977.

       4.      At all times relevant to this Complaint, Plaintiffs worked for Defendant in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       5.      Defendant failed to pay Plaintiffs appropriately for any hours worked, either at the

straight rate of pay or for any additional overtime premium.

       6.      Further, Defendant failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       7.      Defendant’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       8.      At all times relevant to this Complaint, Defendant maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       9.      Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.




                                                 -2-
              Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 3 of 25



        10.         Plaintiffs now bring this action as a class action under Rule 23 and seek certification

of this action as a collective action on behalf of themselves, individually, and all other similarly

situated employees and former employees of Defendant pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        11.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        12.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendant maintain their corporate headquarters and offices within this district, and Defendant

operate a home care agency located in this district. Further, Plaintiffs were employed by Defendant

in this district.

                                                      PARTIES

                                                       Plaintiffs

        13.         Plaintiff Marie Jean Charles (“Plaintiff Charles” or “Ms. Charles”) is an adult

individual residing in New York State.

        14.         Plaintiff Charles was employed by Defendant at Marquis Home Care, LLC from

approximately 2016 until in or around 2017.

        15.         Plaintiff Marie H. Jean Ferrari (“Plaintiff Jean” or “Ms. Jean”) is an adult individual

residing in New York State.

        16.         Plaintiff Jean was employed by Defendant at Marquis Home Care, LLC from 2016

until in or around August 2018.




                                                       -3-
              Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 4 of 25



        17.     Plaintiff Ann Marie Jules (“Plaintiff Marie” or “Ms. Marie”) is an adult individual

residing in New York State.

        18.     Plaintiff Marie was employed by Defendant at Marquis Home Care, LLC at least in

2018.

                                              Defendant

        19.     At all relevant times, Defendant own, operate, or control a home care agency, located

at 230 N Main St, Spring Valley, NY, 10977 under the name “Marquis Home Care”.

        20.     Upon information and belief, Marquis Home Care, LLC (d/b/a Marquis Home Care)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 230 N Main St, Spring Valley,

NY, 10977.

                                     FACTUAL ALLEGATIONS

                                Defendant Constitute Joint Employers

        21.     Defendant operate a home care agency located in in Rockland County New York.

        22.     At all relevant times, Defendant was Plaintiffs’ employers within the meaning of the

FLSA and New York Labor Law. Defendant had the power to hire and fire Plaintiffs, controlled the

terms and conditions of employment, and determined the rate and method of any compensation in

exchange for Plaintiffs’ services.

        23.     Upon information and belief, in each year from 2016 to 2018, Defendant had a gross

annual volume of sales of not less than $500,000.




                                                  -4-
                Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 5 of 25



                                            Individual Plaintiffs

          24.     Plaintiffs are former employees of Defendant who were employed as home

attendants.

          25.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                       Plaintiff Marie Jean Charles

          26.     Plaintiff Charles was employed by Defendant from approximately 2016 until on or

about 2017.

          27.     Defendant employed Plaintiff Charles as a home attendant.

          28.     Plaintiff Charles’s work duties required neither discretion nor independent judgment.

          29.     Throughout her employment with Defendant, Plaintiff Charles regularly worked in

excess of 40 hours per week.

          30.     Plaintiff Charles’s hours worked varied however, during the workweek from 3/27/

2017 until on or about 3/31/2017 Plaintiff worked 51.12 hours per week but was only paid for 42.97

hours per week (Paystub attached as Exhibit A).

          31.     Throughout her employment, Defendant paid Plaintiff Charles her wages by check.

          32.     From approximately 2016 until on or about 2017, Defendant paid Plaintiff Charles

$10.50 per hour.

          33.     Defendant did not provide Plaintiff Charles an accurate statement of wages, as

required by NYLL 195(3).

      34.         Defendant did not give any notice to Plaintiff Charles, in English and in Creole

(Plaintiff Charles’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).



                                                    -5-
             Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 6 of 25



                                   Plaintiff Marie H. Jean Ferrari

       35.     Plaintiff Jean was employed by Defendant from 2016 until in or around August 2018.

       36.     Defendant employed Plaintiff Jean as a home attendant.

       37.     Plaintiff Jean’s work duties required neither discretion nor independent judgment.

       38.     Plaintiff Jean hours worked varied however, during the workweek from 1/14/ 2018

until on or about 1/19/2018 Plaintiff worked 58.06 hours per week but was only paid for 47.96

hours per week (Paystub attached as Exhibit B).

       39.     Throughout her employment, Defendant paid Plaintiff Jean her wages by check.

       40.     In 2018 Defendant paid Plaintiff Jean $10.50 per hour.

       41.     Defendant did not provide Plaintiff Jean an accurate statement of wages, as required

by NYLL 195(3).

      42.      Defendant did not give any notice to Plaintiff Jean, in English and in Creole (Plaintiff

Jean’s primary language), of her rate of pay, employer’s regular pay day, and such other information

as required by NYLL §195(1).

                                      Plaintiff Ann Marie Jules

       43.     Plaintiff Marie was employed by Defendant at least in 2018.

       44.     Defendant employed Plaintiff Marie as a home attendant.

       45.     Plaintiff Marie’s work duties required neither discretion nor independent judgment.

       46.     Plaintiff Marie’s hours worked varied however, during the workweek from 6/03/

2018 until on or about 6/09/2018 Plaintiff worked 39.77 hours per week but was only paid for

38.81 hours per week (Paystub attached as Exhibit C).

       47.     Throughout her employment, Defendant paid Plaintiff Marie her wages by check.

       48.     In 2018, Defendant paid Plaintiff Marie $10.50 per hour.



                                                  -6-
              Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 7 of 25



        49.       Defendant did not provide Plaintiff Marie an accurate statement of wages, as required

by NYLL 195(3).

      50.         Defendant did not give any notice to Plaintiff Marie, in English and in Creole

(Plaintiff Marie’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                    Defendant’ General Employment Practices

      51.         At all times relevant to this Complaint, Defendant maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work without paying them

appropriate minimum wage, spread of hours pay, and overtime compensation as required by federal

and state laws.

      52.         Plaintiffs were victims of Defendant’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      53.         Defendant’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      54.         Defendant engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      55.         Defendant’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      56.         Defendant failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that



                                                    -7-
            Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 8 of 25



payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      57.      Defendant failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      58.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA and Rule 23 Class members”), i.e., persons who are or

were employed by Defendant or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA and Rule 23 Class Period”).

      59.      At all relevant times, Plaintiffs and other members of the FLSA and Rule 23 Class

were similarly situated in that they had substantially similar job requirements and pay provisions,

and have been subject to Defendant’ common practices, policies, programs, procedures, protocols

and plans including willfully failing and refusing to pay them the required minimum wage, overtime



                                                  -8-
            Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 9 of 25



pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA, and willfully failing to keep records under the FLSA.

      60.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                     FEDERAL RULE 23 CLASS ACTION ALLEGATIONS

      61.      Plaintiffs sue on their own behalf and on behalf of a class of persons similarly situated

under Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure.

      62.      Plaintiffs bring their New York Labor Law minimum wage, overtime, spread-of-

hours, wage deduction, and liquidated damages claims on behalf of all persons who are or were

employed by Defendant in the State of New York, on or after the date that is six years before the

filing of the complaint in this case, to entry of judgment in this case (the “Class Period”). All said

persons, including Plaintiffs, are referred to herein as the “Class.”

      63.      The persons in the Class are so numerous that joinder of all members is impracticable.

Although the precise number of such persons is unknown, and facts on which the calculation of that

number are presently within the sole control of Defendant, there are approximately over forty

members of the Class during the Class Period.

      64.      There are questions of law and fact common to the Class including:

             a) What proof of hours worked is sufficient where Defendant fail in their duty to

                 maintain time records;

             b) What were the policies, practices, programs, procedures, protocols and plans of

                 Defendant regarding payment of wages for all hours worked;

             c) What were the policies, practices, programs, procedures, protocols and plans of

                 Defendant regarding payment of at least minimum wages for all hours worked;




                                                   -9-
            Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 10 of 25



             d) Whether Defendant failed and/or refused to pay Plaintiffs the minimum wage and

                 overtime at the premium rate within the meaning of the New York Labor Law;

             e) Whether Defendant failed and/or refused to pay Plaintiffs “Spread of Hours” Pay;

             f) At what common rate, or rates subject to common methods of calculation, were and

                 are Defendant required to pay the class members for their work; and

             g) What are the common conditions of employment and in the workplace, such as

                 recordkeeping, clock-in procedures, breaks, and policies and practices that affect

                 whether the class was paid at overtime rates for minimum wage and overtime work.

      65.      The claims of the representative parties are typical of the claims of the class. Plaintiffs

and the other class members were subjected to Defendant’ policies, practices, programs, procedures,

protocols and plans alleged herein concerning non-payment of overtime, non-payment of wages, and

failure to keep required records. The job duties of the named Plaintiffs were and are typical of those

of class members.

      66.      The representative parties will fairly and adequately protect the interests of the Class

and have no interests antagonistic to the class. The Named Plaintiffs are represented by attorneys

who are experienced and competent in both class action litigation and employment litigation.

      67.      The common questions of law and fact predominate over questions affecting only

individual members.

      68.      A class action is superior to other available methods for fairly and efficiently

adjudicating controversy, particularly in the context of wage and hour litigation, where individual

plaintiffs lack the financial resources to prosecute a lawsuit in federal court against corporate

defendant vigorously. The damages suffered by individual class members are small, compared to




                                                  - 10 -
             Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 11 of 25



the expense and burden of individual prosecution of this litigation. Class action treatment will

obviate unduly duplicative litigation and the possibility of inconsistent judgments.

      69.       Defendant have acted or refused to act on grounds generally applicable to the class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to

the class as a whole.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      70.       Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      71.       At all times relevant to this action, Defendant were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendant had the power to hire and

fire Plaintiffs (and the FLSA and Rule 23 Class Members), controlled the terms and conditions of

their employment, and determined the rate and method of any compensation in exchange for their

employment.

      72.       At all times relevant to this action, Defendant were engaged in commerce or in an

industry or activity affecting commerce.

      73.       Defendant constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       74.      Defendant failed to pay Plaintiffs (and the FLSA and Rule 23 Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      75.       Defendant’ failure to pay Plaintiffs (and the FLSA and Rule 23 Class members) at

the applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      76.       Plaintiffs (and the FLSA and Rule 23 Class members) were damaged in an amount

to be determined at trial.



                                                  - 11 -
            Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 12 of 25



                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      77.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      78.      Defendant, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA and Rule 23 Class members) overtime compensation at a rate of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a work week.

      79.      Defendant’ failure to pay Plaintiffs (and the FLSA and Rule 23 Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      80.      Plaintiffs (and the FLSA and Rule 23 Class members) were damaged in an amount

to be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      81.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      82.      At all times relevant to this action, Defendant were Plaintiffs’(and the FLSA and Rule

23 class members’) employers within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendant

had the power to hire and fire Plaintiffs, controlled the terms and conditions of their employment,

and determined the rates and methods of any compensation in exchange for their employment.

      83.      Defendant, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs (and the FLSA and Rule 23 class members)less than

the minimum wage.

      84.      Defendant’ failure to pay Plaintiffs(and the FLSA and Rule 23 class members’) the

minimum wage was willful within the meaning of N.Y. Lab. Law § 663.




                                                 - 12 -
             Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 13 of 25



       85.      Plaintiffs (and the FLSA and Rule 23 class members) were damaged in an amount to

be determined at trial.

                                   FOURTH CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                            OF THE NEW YORK STATE LABOR LAW

       86.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       87.      Defendant, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs(and the FLSA and Rule 23 class

members’) overtime compensation at rates of one and one-half times the regular rate of pay for each

hour worked in excess of forty hours in a work week.

       88.      Defendant’ failure to pay Plaintiffs (and the FLSA and Rule 23 class members’)

overtime compensation was willful within the meaning of N.Y. Lab. Law § 663.

       89.      Plaintiffs (and the FLSA and Rule 23 class members) were damaged in an amount to

be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

       90.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       91.      Defendant failed to pay Plaintiffs(and the FLSA and Rule 23 class members) one

additional hour’s pay at the basic minimum wage rate before allowances for each day Plaintiffs’

spread of hours exceeded ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-

1.6.




                                                  - 13 -
            Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 14 of 25



      92.      Defendant’ failure to pay Plaintiffs (and the FLSA and Rule 23 class members’) an

additional hour’s pay for each day Plaintiffs’ spread of hours exceeded ten hours was willful within

the meaning of NYLL § 663.

      93.      Plaintiffs (and the FLSA and Rule 23 class members) were damaged in an amount to

be determined at trial.

                                   SIXTH CAUSE OF ACTION

                                 VIOLATION OF THE NOTICE

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      94.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      95.      Defendant failed to provide Plaintiffs with a written notice, in English , containing:

the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; allowances, if any, claimed as part of the minimum wage, including tip, meal,

or lodging allowances; the regular pay day designated by the employer; the name of the employer;

any “doing business as" names used by the employer; the physical address of the employer's main

office or principal place of business, and a mailing address if different; and the telephone number of

the employer, as required by NYLL §195(1).

      96.      Defendant are liable to each Plaintiff in the amount of $5,000, together with costs and

attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                   VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      97.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 14 -
             Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 15 of 25



      98.         With each payment of wages, Defendant failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      99.         Defendant are liable to each Plaintiff in the amount of $5,000, together with costs and

attorneys’ fees.



                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendant by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendant violated the minimum wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA and Rule 23 Class members;

            (c)    Declaring that Defendant violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA and Rule 23 Class members;

            (d)    Declaring that Defendant violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA and Rule



                                                    - 15 -
          Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 16 of 25



23 Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (e)   Declaring that Defendant’ violations of the provisions of the FLSA were willful as

to Plaintiffs and the FLSA and Rule 23 Class members;

         (f)   Awarding Plaintiffs and the FLSA and Rule 23 Class members damages for the

amount of unpaid minimum wage, overtime compensation, and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

         (g)   Awarding Plaintiffs and the FLSA and Rule 23 Class members liquidated damages

in an amount equal to 100% of their damages for the amount of unpaid minimum wage and

overtime compensation, and damages for any improper deductions or credits taken against wages

under the FLSA as applicable pursuant to 29 U.S.C. § 216(b);

         (h)   Declaring that Defendant violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

         (i)   Declaring that Defendant violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

         (j)   Declaring that Defendant violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs (FLSA and Rule 23 Class members);

         (k)   Declaring that Defendant violated the notice and recordkeeping requirements of the

NYLL with respect to Plaintiffs’ and members of the FLSA and Rule 23 Class compensation,

hours, wages and any deductions or credits taken against wages;

         (l)   Declaring that Defendant’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

         (m)   Awarding Plaintiffs and members of the FLSA and Rule 23 Class damages for the



                                                  - 16 -
         Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 17 of 25



amount of unpaid minimum wage and overtime compensation, and for any improper deductions

or credits taken against wages, as well as awarding spread of hours pay under the NYLL as

applicable

       (n)     Awarding Plaintiffs and members of the FLSA and Rule 23 Class damages for

Defendant’ violation of the NYLL notice and recordkeeping provisions, pursuant to NYLL

§§198(1-b), 198(1-d);

       (o)     Awarding Plaintiffs and members of the FLSA and Rule 23 Class liquidated

damages in an amount equal to one hundred percent (100%) of the total amount of minimum wage,

overtime compensation, and spread of hours pay shown to be owed pursuant to NYLL § 663 as

applicable; and liquidated damages pursuant to NYLL § 198(3);

       (p)     Awarding Plaintiffs and the FLSA and Rule 23 Class members pre-judgment and

post-judgment interest as applicable;

       (q)      Awarding Plaintiffs and the FLSA and Rule 23 Class members the expenses

incurred in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       February 26, 2020



                                                - 17 -
Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 18 of 25



                                      MICHAEL FAILLACE & ASSOCIATES, P.C.

                            By:              /s/ Gennadiy Naydenskiy
                                      Gennadiy Naydenskiy [GN5601]
                                      60 East 42nd Street, Suite 4510
                                      New York, New York 10165
                                      Telephone: (212) 317-1200
                                      Facsimile: (212) 317-1620
                                      Attorneys for Plaintiffs




                             - 18 -
Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 19 of 25
Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 20 of 25




                EXHIBIT A
                      Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 21 of 25

                                                                                                   Personal Earning Statement

           Marquis Home Care LLC
           230 N Main Street                                                                       EmpI#                         SS#            Department Clock No.
          Spring Valley, NY 10977                                                                  39333                        XXX-XX-9093 AIDS

          (845)363-8140
                                                                                                   MARIE JEAN CHARLES
                    Pay Period: From: 03/25/2017 To: 03/31/2017                                    31 SPRING VALLEY COMMONS BOX #1
                    Pay Date:       04/07/2017              Voucher No      10701                  SPRING VALLEY, NY 10977

Earnings           Memo                                                    Date       Time In      Time Out      Hours        Rate     Amount
 HOURLY                                                              03/27/2017                                       -0.02   10.50       -0.21
 HOURLY                                                              03/27/2017      06:05:00 AM   02:06:00 PM        6.02    10.50       84.21
 OT Premium                                                          03/27/2017                                                 0.00      15.59
 HOURLY                                                              03/28/2017      06:05:00 AM   05:03:00 PM        10.97   10.50      115.19
 HOURLY                                                              03/29/2017      06:00:00 AM   02:00:00 PM        6.00    10.50       64.00
 HOURLY                                                              03/30/2017                                       •0.07   10.50       •0.74
 HOURLY                                                              03/30/2017      06:00:00 AM   02:04:00 PM        8.07    10.50       84,74
 HOURLY                                                              03/31/2017                                       -0.03   10.50       -0.32
 HOURLY                                                              03/31/2017      06:06:00 AM   02:08:00 PM        5.06    10.50       53.13
 HOURLY-OT                                                           03/31/2017      06:06:00 AM   02:08:00 PM        2.97    10.50       31.19

                                                                         Total Current Hours                  42.97      Total Current Amount                   $466.78

 Total Hours                     42.97      Total Amount                  466.78 ,    Total YTD Hours                  585.57     Total YTD Amount           $6,273.03

Taxes               Exemotlons           Additional    Amount            YTD             Important Notes
Social Sec.                                                28.94    388.94               For wage disclosure purposes: OT rate based on the weighted average of
Medicare                                                    6.77     90.98               regular rates for period ending 3/31/2017 Is 15.75
Federal             Single - 0                             54.42    722.54
NY State            Single - 0                             14.91    193.31
NY Disability                                               0.60         8.40
                    Total Taxes                        105.64      1,404.17

Direct Deposits     ABA No.              Account No.               Amount
                    021000021            XXXXX8950                  361.14

                    Total Direct Deposit                            361.14


Net Pay                                                            $361.14




                                               TtilSilSipr ACHECK
                                                           5?-
Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 22 of 25




                 EXHIBIT B
                                                                                                     MAKIb JbAN hbKKAKI
                     Case 7:20-cv-01715-KMK Document 1 Filed  02/26/20 Page 23 of 25
                    Pay Period: From: 01/14/2018 To: 01/20/2018
                                                          101 KENNEDY DR. APT G2
                    PayDate:        01/26/2018             Check No.       17990                     SPRING VALLEY, NY 10977


    Earnings        Memo                                                  Date      Time In          Time Out         Hours        Rate    Amount
    HOURLY                                                             01/14/2018   10:00:00 AM       02:00:00 PM          4.00    10.50       42.00

    HOURLY                                                             01/15/2018                                          -0.02   10.50           -0.21

    Hourly                                                             01/15/2018   07:04:00 AM       05:05:00 PM       10.02      10.50       105.21

    OT Premium                                                         01/15/2018                                                   0.00       52.29

    HOURLY                                                             01/16/2018   07:11:00 AM       05:10:00 PM          9.98    10.50       104.79

    HOURLY                                                             01/17/2018                                          -0.08   10.50           -0.84

    HOURLY                                                             01/17/2018   06:55:00 AM       05:00:00 PM       10.08      10.50       105.84

    TSRED                                                              01/17/2018                                          -1.00   10.50       -10.50

    HOURLY                                                             01/18/2018   07:06:00 AM       03:06:00 PM          6.02    10.50       63.21

    HOURLY-OT                                                          01/18/2018   07:06:00 AM       03:06:00 PM          1.93    10.50           20.79

    TSRED                                                              01/19/2018                                          -1.00   10.50       -10.50

    HOURLY-OT                                                          01/19/2018   07:02:00 AM       03:01:00 PM          7.98    10.50       83.79
1
                                                                        Total Current Hours                     47.96         Total Current Amount                      $565.87
    TSSUB                                                              11/09/2017                                          1.00    10.50           10.50
iTSSUB                                                                 11/16/2017                                          1.00    10.50           10.50

Itssub                                                                 12/18/2017                                          1.00    10.50           10.50

    TSSUB                                                              12/19/2017                                          1.00    10.50           10.50

                                                                        Total Prior Hours                           4.00      Total Prior Amount                         $42.00


    Total Hours                  51.S6      Total Amount                 597.87      Total YTD Hours                        185.94    Total YTD Amount               $2,119.27 1
Taxes               Exemptions           Additional   Amount            YTD              Important Notes
                                                           37.07    131.40                  For wage disclosure purposes: OT rate based on the weighted average of
Medicare                                                    8.67       30.73                regular rates for period ending 1/20/2018 is 15.75
Federal             Married -1                             29.59    104.51
NY State            Married -1                             20.94       69.26
NY Paid Leave                                               0.00        0.49
NY Disability                                               0.60        2.40

                    Total Taxes                            96.87    338.79



Net Pay                                                            $501.00




      Marquis Home and Health Care                                  JPMORGAN CHASE BANK, NA                                        Check Numt?e% 1^^fi
      230 N Main Street
                                                                                    NY
                                                                                                                                              f            OWell^S
      Spring Valley, NY 10977

                                                                                                               I
      Amount      FIVE HUNDRED ONE DOLLARS AND ZERO CENTS^                                                                                            I         $501.00


      Pay to the MARIE JEAfJ^FEJ!1%RI                              ^^
      order of: 101^NN^%pfeiif^G2%"^^^
Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 24 of 25




                 EXHIBIT C
                         r~]                                                 T".-
[j;                          Icrij                                                -J                                                                         L....
                     Case 7:20-cv-01715-KMK Document 1 Filed 02/26/20 Page 25 of 25

                                                                                                    Personal Earning Statement

            Marquis Home Care LLC
            230 N Main Street                                                                       EmpI#                       SS#              Department Clock No.
            Spring Valley, NY 10977                                                                 39087                       XXX-XX-0673 AIDS

            <845)363-8140
                                                                                                    ANNE MARIE JULES
                     Pay Period; From: 06/03/2018 To: 06/09/2018                                    47 NEW MAIN ST apt#205
                     Pay Date;        06/15/2018             Check No.       22353                  HAVERSTRAW, NY 10927

 Earnings           Memo                                                    Date      Time In       Time Out      Hours        Rate    Amount
  HOURLY                                                                 06/03/2018                                    -0.68   10.50       -7.14
  HOURLY                                                                 06/03/2016   03:42:00 AM   03:23:00 PM        11.66   10.50      122.64
  HOURLY                                                                 06/04/2018                                    -0.13   10.50       •1.37
  HOURLY                                                                 06/04/2018   04:51:00 AM   08:59:00 AM        4.13    10,50       43.37
 HOURLY                                                                  06/05/2018   05:02:00 AM   09:01:00 AM        3.98    10.50       41.79
  HOURLY                                                                 06/07/2018                                    -0.12   10.50       •1.26
  HOURLY                                                                 06/07/2018   04:58:00 AM   09:05:00 MA        4.12    10.50       43.26
  HOURLY                                                                 06/08/2018   04:41:00 AM   09:31:00 AM        4.83    10.50       50.72
  HOURLY                                                                 06/09/2018                                    •0.03   10.50       -0,32
 HOURLY                                                                  06/09/2018   04:58:00 AM   04:00:00 PM        11.03   10.50      115.82

                                                                          Total Current Hours                  3B.81      Total Current Amount                       $407.51


  Total Hours                      38.81    ; Total Amount                 407.51 ! Total YTD Hours                     888.26 ; Total YTD Amount              $9,441.48

 Taxes               Exemptions            Additional   Amount            YTD

 Social Sec.                                                 25.27    585.40
 Medicare                                                     5.91    136.94
 Federal             Married -0                              18.54    466.11
 NY State            Mairied - 0                             10.86    270.96
 NY Paid Leave                                               0.51         3.64
 NY Disability                                               0.60        13.86
                     Total Taxes                             61.69   1,476.91


 Net Pay                                                             $345.82




                                                 REMOVE DOCUMENT ALONG THIS PERFORATION
